Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-9 are presented for examination.

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Species I (claims 1-4), directed to, a system for accessing, monitoring and controlling building automation components comprising: a plurality of building automation devices; at least one site server in communication with the building automation devices; an interface server in communication with the site server, wherein the interface server has a website module, the website module having a user communication module that allows a user to monitor and control the plurality of building automation devices.
	Species II (claims 5-7), directed to, a method for discovering and controlling building automation devices comprising: sending out commands to a network having at least one building automation device; gathering responses from the at least one building automation device;  assembling the responses from the devices;  presenting information about the assembled responses from the devices to a user; receiving at least one instruction from the user to control the at least one building automation device;  translating the at least one instruction from the user into at least one communication protocol of the at least one building automation device;  and sending the instructions to 
	Species III (claims 8-9), directed to figure 29, a system for enhancing the functionality of building automation components comprising: a site-based server with a network interface for communicating with a plurality of automation components arranged to communicate using at least one automation protocol; a database;  a functionality module, wherein the functionality module can determine the level of functionality supported by at least one of the plurality of automation components;  wherein when the functionality module determines a functionality is supported by the at least one of the plurality of automation components, the functionality module can communicate instructions in the automation protocol of the at least one automation component instructing the at least one automation component to perform the functionality, and wherein when the functionality module determines a functionality is not supported by the at least one of the plurality of automation components, the functionality module can perform the functionality within the site based server, wherein the functionality data is stored in the database.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is advised that the reply to this requirement, to be complete, must include an election of the invention to be examined even though the requirement may be traversed (37 CFR 1.143).

3.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Telephone Restriction Practice
Section 812.01 of the Manual of Patent Examining Procedure (MPEP) states the Examiner does not have to telephone the attorney or agent in cases where the Restriction is deemed complex. The Restriction/ Election is deemed complex by the Examiner and the attorney/agent should be afforded the benefit of receiving the action for careful review and time to formulate a response.

Conclusion
TWO month, or 60 days, whichever is longer, from the mailing date of this communication. Failure to respond within the period for response will cause the application to become abandoned. (35 U.S.C.  § 133).	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chun Cao whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 6:00 am-3:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHUN CAO/Primary Examiner, Art Unit 2115